PER CURIAM.
This is an action of assumpsit upon coupons from bonus issued by the county of Hamilton, Ill., to the St. Louis & Southeastern Railway Company. Trial by jury was waived by written agreement, and the court made a general finding and gave judgment tor the plaintiff in error upon a part, but not upon all, of the coupons In suit. There is no special finding of fads, and in other respects also the record is the same as in the case of Woodbury V. City of Shawneetown. 71 Fed. 205. For the reasons there explained, no question is presented for consideration, and the judgment of the circuit court must be affirmed.